DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continuing examination filed June 1, 2022.  Claims 1, 3, 6-9, 11-18, and 20 have been amended.  Claims 2, 5, and 19 have been cancelled.  Claims 1, 3-4, 6-18, and 20 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable US 4412506 A (hereinafter MORITA) in view of US 4065908 A (hereinafter MUELLER) and in further view of US 20170284844 A1 (hereinafter FORT).
Regarding claim 1, MORITA discloses an adhesive coating machine with a pump (Abstract).  The machine comprises a housing (Fig. 1, tank portion 1)  configured to receive the adhesive from an adhesive holding component (Fig. 1, tank 12), the housing comprising: an adhesive conduit (Fig. 2, passage 14) in fluid communication with the adhesive holding component, the adhesive conduit configured to receive the adhesive from the adhesive holding component (Figs. 2-3, Col. 2, lines 35-41); and a heater aperture (Fig. 3, where the heating rod 17 is inserted) extending at least partially through the housing, the heater aperture positioned adjacent to the adhesive conduit; a pump (Fig. 4, gear pump 34, Col. 2, line 51 and cont. Col. 3, lines 1-6)  coupled to the housing, the pump in fluid communication with the adhesive conduit (Fig. 4, passage 22 and grove-like passage 23, Col. 2, lines 51-59), the pump configured to apply the adhesive to the wrapping material; and a heater (Fig. 4, heater 17, lines 43-47) sized and configured to fit within the heater aperture (Fig. 3), the heater configured to heat the adhesive in the adhesive conduit to a target adhesive temperature that is greater than a normal operating temperature of the pump (Fig. 1, dial 15a, Col. 4, lines 4-10).  
MORITA further discloses a sensor (Fig. 2, thermo-sensitive cylinder 16)  configured to measure a temperature of either one or both of the housing and the pump and output data regarding the measured temperature.  MORITA discloses in Col. 4, lines 4-10: 
A pellet-like hot melt adhesive using a thermoplastic resin as the base and having a 100% solid content is stored in the tank 12 and is melted by feeding a current to the heater 17. The dial 15a of the temperature controller 15 is set to 180.degree. C., for example, in accordance with the properties of the adhesive so as to control the feed of current to the heater 17.

MORITA may not explicitly disclose a set screw aperture intersecting the heater aperture or a set screw inserted into the set screw aperture, wherein the position of the heater within the heater aperture is adjusted by securing the set screw in various locations along the heater.
MUELLER teaches a heat-sealing means (Col. 10, lines 26-55).  MUELLER teaches “electrical resistance heating rod 216 and rail 214 are movable towards or away from conveyor 103 by means of a set screw adjustment 220 on each support post 218. The elevation of heating rail 214 can be adjusted to accommodate containers of different heights. To this end, support posts 218 are vertically adjustable by means of set screws 224 as illustrated in FIG. 5.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide set screws intersecting the heat aperture to adjust the position of the heater as taught in MUELLER.  A person of ordinary skill in the art would obviously use set screws to adjustably connect a heater.  Doing so would allow for the accommodation differently sized heaters while still securing the heater in place.  Set screws are a widely known method for assembling machinery.
Neither MORITA nor MUELLER explicitly disclose a controller operably coupled to the heater and in communication with the sensor, the controller being configured to receive the data from the sensor and modify a temperature of the heater so as to maintain the target adhesive temperature of the adhesive.
FORT teaches systems and methods for monitoring adhesive supply and application to a product (Abstract).  FORT teaches a controller 28 (Fig. 1, ¶33)  FORT teaches various temperature sensors that are coupled to the controller (¶33).  FORT teaches that the controller receives temperature information from sensors and sends heater control instructions to each heater to adjust the temperature (¶33).  There is a user interface that will allow the user to adjust the controls and heating parameters (¶36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MORITA to provide a controller operably coupled to the heater and in communication with the sensor, the controller being configured to receive the data from the sensor and modify a temperature of the heater so as to maintain the target adhesive temperature of the adhesive.  A person of ordinary skill in the art would obviously use a controller to maintain the target adhesive temperature because doing so would ensure proper viscosity of the adhesive supplied to the applicators (FORT ¶32).
Regarding claim 3, modified MORITA discloses the system of claim 1, as discussed above.  MORITA may not explicitly disclose in response to a determination that a temperature of the heater is below the target adhesive temperature, direct the heater to reach the target adhesive temperature.  
MORITA discloses in Col. 2, lines 43-47:
A rod-like electric heater 17 which is controlled by the temperature controller 15 and a thermo-sensitive cylinder 16 of the temperature controller 15 are buried to the bottom of the tank 12.

FORT teaches maintaining the temperature of the liquid adhesive to ensure proper viscosity (¶32) and using the temperature sensors to increase or decrease the temperature of any or all of the heaters in the system (¶33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MORITA to provide in response to a determination that a temperature of the heater is below the target adhesive temperature, direct the heater to reach the target adhesive temperature.  A person of ordinary skill in the art would obviously use a controller to maintain the target adhesive temperature because doing so would ensure proper viscosity of the adhesive supplied to the applicators (FORT ¶32).
Regarding claim 4, modified MORITA discloses the system of claim 3, as discussed above.  MORITA does not disclose the controller comprises a temperature comparison circuit configured to determine the target adhesive temperature based on the normal operating temperature and a threshold amount.  
FORT teaches maintaining the temperature of the liquid adhesive to ensure proper viscosity (¶32) and using the temperature sensors to increase or decrease the temperature of any or all of the heaters in the system (¶33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MORITA to provide the controller comprises a temperature comparison circuit configured to determine the target adhesive temperature based on the normal operating temperature and a threshold amount.  A person of ordinary skill in the art would obviously use a controller to maintain the target adhesive temperature.  The paragraphs in FORT that describe the temperature control to maintain a target temperature (¶32-¶33) are using the controller to independently adjust heaters to maintain temperature.  A person of ordinary skill in the art would obviously recognize this as comparing the measured temperature to the maintain temperature and adjusting the heaters accordingly.  A person of ordinary skill in the art would do this  because doing so would ensure proper viscosity of the adhesive supplied to the applicators (FORT ¶32).
Regarding claim 6, modified MORITA discloses the system of claim 1, as discussed above.  MORITA further wherein a position of the heater within the heater aperture is adjustable. The heater is adjustable within the aperture insomuch as the tightness of the screws will adjust the position of the heater 
Regarding claim 7, MORITA discloses an adhesive coating machine with a pump and a method of use (Abstract).  MORITA discloses providing an adhesive application system (the machine, abstract), the adhesive application system comprising: a housing (Fig. 1, tank portion 1) configured to receive the adhesive from an adhesive holding component (Fig. 1, tank 12), the housing comprising: an adhesive conduit (Fig. 2, passage 14) in fluid communication with the adhesive holding component, the adhesive conduit configured to receive the adhesive from the adhesive holding component (Figs. 2-3, Col. 2, lines 35-41); and a heater aperture extending (Fig. 3, where the heating rod is inserted) at least partially through the housing, the heater aperture positioned adjacent to the adhesive conduit; a pump (Fig. 3, gear pump 34, Col. 2, line 51 and cont. Col. 3, lines 1-6) coupled to the housing, the pump in fluid communication with the adhesive conduit (Fig. 4, passage 22 and grove-like passage 23, Col. 2, lines 51-59), the pump configured to apply the adhesive to the wrapping material; and a heater (Fig. 3, heater 17, lines 43-47) sized and configured to fit within the heater aperture, the heater configured to heat the adhesive in the adhesive conduit to a target adhesive temperature that is greater than a normal operating temperature of the pump (Fig. 1, dial 15a, Col. 4, lines 4-10); 
MORITA further discloses measuring a temperature of either one or both of the housing and the pump and outputting data regarding the measured temperature;.  
A pellet-like hot melt adhesive using a thermoplastic resin as the base and having a 100% solid content is stored in the tank 12 and is melted by feeding a current to the heater 17. The dial 15a of the temperature controller 15 is set to 180.degree. C., for example, in accordance with the properties of the adhesive so as to control the feed of current to the heater 17.

It is implicit in the description of the controller in MORITA Col. 2, lines 43-47 that there is a feedback control that responds to the thermos-sensitive cylinder.
MORITA may not explicitly disclose a set screw aperture intersecting the heater aperture or that wherein the position of the heater within the heater aperture is adjusted by securing the set screw in various locations along the heater.
MUELLER teaches a heat-sealing means (Col. 10, lines 26-55).  MUELLER teaches “electrical resistance heating rod 216 and rail 214 are movable towards or away from conveyor 103 by means of a set screw adjustment 220 on each support post 218. The elevation of heating rail 214 can be adjusted to accommodate containers of different heights. To this end, support posts 218 are vertically adjustable by means of set screws 224 as illustrated in FIG. 5.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide set screws intersecting the heat aperture to adjust the position of the heater as taught in MUELLER.  A person of ordinary skill in the art would obviously use set screws to adjustably connect a heater.  Doing so would allow for the accommodation differently sized heaters while still securing the heater in place.  Set screws are a widely known method for assembling machinery.
Neither MORITA nor MUELLER explicitly disclose receiving the data from the sensor by a controller operably coupled to the heater and in communication with the sensor so as to determine whether a temperature of the heater is lower than the target adhesive temperature; and if the temperature of the heater is lower than the target adhesive temperature, directing the heater to reach the target adhesive temperature.
FORT teaches systems and methods for monitoring adhesive supply and application to a product (Abstract).  FORT teaches a controller 28 (Fig. 1, ¶33)  FORT teaches various temperature sensors that are coupled to the controller (¶33).  FORT teaches that the controller receives temperature information from sensors and sends heater control instructions to each heater to adjust the temperature (¶33).  There is a user interface that will allow the user to adjust the controls and heating parameters (¶36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MORITA to provide receiving the data from the sensor by a controller operably coupled to the heater and in communication with the sensor so as to determine whether a temperature of the heater is lower than the target adhesive temperature; and if the temperature of the heater is lower than the target adhesive temperature, directing the heater to reach the target adhesive temperature.  A person of ordinary skill in the art would obviously use a controller to maintain the target adhesive temperature by measuring the system temperature and adjusting the heaters accordingly to maintain temperature because doing so would ensure proper viscosity of the adhesive supplied to the applicators (FORT ¶32).
Regarding claim 8, modified MORITA discloses the method of claim 7, as discussed above.  MORITA further discloses if the temperature of the heater is at the target adhesive temperature, applying the adhesive to the wrapping material.  MORITA discloses that the adhesive coating machine has controllers and a nozzle (Col. 1, lines 37-45).  MORITA further discloses that the valves will control the discharge based on the control circuit for controlling the devices (Col. 2, lines 3-10).  MORITA discloses that the adhesive is prevented from flowing out of the nozzle (Col. 5, lines 46-50).
Regarding claim 9, modified MORITA discloses the method of claim 8, as discussed above.  MORITA further discloses further comprising receiving, by a controller, the normal operating temperature for the pump; and determining, by the controller, the target adhesive temperature based on the normal operating temperature and a threshold amount.  MORITA discloses in Col. 2, lines 43-47:
A rod-like electric heater 17 which is controlled by the temperature controller 15 and a thermo-sensitive cylinder 16 of the temperature controller 15 are buried to the bottom of the tank 12.

Regarding claim 10, MORITA discloses the method of claim 9 as discussed above.  MORITA may not explicitly disclose, calibrating, by the controller, a calibrated amount of the adhesive to apply to the wrapping material, wherein the calibrated amount of the adhesive to apply is determined based on the target adhesive temperature.  
FORT teaches systems and methods for monitoring adhesive supply and application to a product (Abstract).  FORT teaches that there is a need for a system that will monitor the amount of adhesive dispensed on every product (¶6).  FORT teaches that the system will monitor the amount of adhesive applied to provide system data to a user (¶35).  There is a user interface that will allow the user to adjust the controls and heating parameters (¶36).  FORT teaches that the user can set quantity band limits for the amount of adhesive (¶57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide , calibrating, by the controller, a calibrated amount of the adhesive to apply to the wrapping material, wherein the calibrated amount of the adhesive to apply is determined based on the target adhesive temperature as taught in FORT.  A person or ordinary skill in the art with controllers and sensors as taught in FORT would obviously take action to set an amount of adhesive and take automatic actions based on the target adhesive temperature.  Doing so would prevent clogs and waste in the process.
Regarding claim 11, modified MORITA discloses the method of claim 10 as discussed above.  MORITA may not explicitly disclose, if the heater has reached the target adhesive temperature, directing, by the controller, the pump to apply the calibrated amount adhesive to the wrapping material.  
FORT teaches that the pump is supplied with the semi-solid hot melt adhesive (¶10).  The air pressure regulates the flow of air to the pump to apply the hot melt adhesive.  The controller is coupled to various temperature sensors (¶33).  FORT further teaches that the system takes automatic action to stop production if the adhesive dispensing deviates; FORT also teaches that the system will alarm if out of range. (¶56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide, in response to determining that the heater has reached the target adhesive temperature, directing, by the controller, the pump to apply the calibrated amount adhesive to the wrapping material as taught in FORT.  A person or ordinary skill in the art with controllers and sensors as taught in FORT would obviously take automatic action to stop and start production based on process inputs from the temperature sensors.  Doing so would prevent clogs and waste in the process.
Regarding claim 12, modified MORITA discloses the method of claim 10 as discussed above.  MORITA may not explicitly disclose, if the temperature of the heater is greater than the target adhesive temperature, directing, by the controller, the heater to reduce temperature until the heater reaches the target adhesive temperature.  
FORT teaches that the pump is supplied with the semi-solid hot melt adhesive (¶10).  The air pressure regulates the flow of air to the pump to apply the hot melt adhesive.  The controller is coupled to various temperature sensors (¶33).  FORT further teaches that the system takes automatic action to stop production if the adhesive dispensing deviates; FORT also teaches that the system will alarm if out of range. (¶56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide in response to determining that the temperature of the heater is greater than the target adhesive temperature, directing, by the controller, the heater to reduce temperature until the heater reaches the target adhesive temperature as taught in FORT.  A person or ordinary skill in the art with controllers and sensors as taught in FORT would obviously take automatic action adjust the temperature being provided to the heater based on process inputs from the temperature sensors.  Doing so would prevent burning of the adhesive.
Regarding claim 13, modified MORITA discloses the limitations of Claim 13, An adhesive application system, comprising: a housing configured to receive an adhesive from an adhesive holding component, the housing comprising an adhesive conduit in fluid communication with the adhesive holding component, the adhesive conduit configured to receive the adhesive from the adhesive holding component; and a set screw aperture; a pump coupled to the housing, the pump in fluid communication with the adhesive conduit, the pump configured to apply the adhesive to a wrapping material for a smoking article; a heater operably and adjustably coupled to the housing, the heater configured to heat the adhesive in the adhesive conduit to a target adhesive temperature; a set screw inserted into the set screw aperture, wherein the position of the heater within the housing is adjusted by securing the set screw in various locations along the heater; and a controller operably coupled to the heater, the controller configured to determine whether a temperature of the heater is lower than the target adhesive temperature and, in response to determining that the temperature of the heater is lower than the target adhesive temperature, directing the heater to reach the target adhesive temperature., for the same reasons discussed with respect to claims 1, 2, and 3.
Regarding claim 14, modified MORITA discloses the limitations of Claim 14, further comprising a heater aperture extending at least partially through the housing, the heater aperture positioned adjacent to the adhesive conduit, the heater aperture configured to receive the heater for the same reasons discussed with respect to claim 1.  
Regarding claim 15, modified MORITA discloses the limitations of Claim 15, wherein the target adhesive temperature is greater than a normal operating temperature of the pump for the same reasons discussed above in the rejection of claim 1.
Regarding claim 16, MORITA discloses the system of claim 13, as discussed above.  MORITA may not explicitly disclose wherein the controller is configured to determine whether a temperature of the heater is at the target adhesive temperature and, in response to determining that the temperature of the heater is at the target adhesive temperature, direct the pump to apply the adhesive to the wrapping material.  
FORT teaches that the pump is supplied with the semi-solid hot melt adhesive (¶10).  The air pressure regulates the flow of air to the pump to apply the hot melt adhesive.  The controller is coupled to various temperature sensors (¶33).  FORT further teaches that the system takes automatic action to stop production if the adhesive dispensing deviates; FORT also teaches that the system will alarm if out of range. (¶56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide, in response to determining that the heater has reached the target adhesive temperature, directing, by the controller, the pump to apply the calibrated amount adhesive to the wrapping material as taught in FORT.  A person or ordinary skill in the art with controllers and sensors as taught in FORT would obviously take automatic action to stop and start production based on process inputs from the temperature sensors.  Doing so would prevent clogs and waste in the process.
Regarding claim 17, modified MORITA discloses the limitations of claim 17, wherein the controller is configured to determine the target adhesive temperature and direct the heater to reach the target adhesive temperature, for the same reasons as discussed above in the rejection of claim 4.
Regarding claim 18, modified MORITA discloses the system of claim 17, as discussed above.  MORITA may not explicitly disclose wherein the controller comprises a temperature comparison circuit configured to determine the target adhesive temperature based on a normal operating temperature of the pump and a threshold amount.  
FORT teaches that the dispensing unit includes a controller (¶32).  The controller independently monitors and adjusts the supply heater to maintain the temperature of liquid adhesive to ensure proper viscosity of the adhesive to the applicators.  FORT further teaches that the processor is able to monitor threshold values and sound an alarm (¶51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORITA to provide, wherein the controller comprises a temperature comparison circuit configured to determine the target adhesive temperature based on a normal operating temperature of the pump and a threshold amount taught in FORT.  A person or ordinary skill in the art with controllers and sensors as taught in FORT would obviously maintain a desired adhesive temperature.  Doing so would achieve the proper viscosity for applying the adhesive.
Regarding claim 20, MORITA discloses the limitations of Claim 20, wherein a position of the heater within the heater aperture is adjustable for the same reasons as discussed in claim 6.
Response to Arguments
Applicant’s arguments filed June 1, 2022, with respect to the rejections of claims 1, 3-4, 6-18, and 20  under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of MORITA, MUELLER, and FORT.
Applicant argues that FORT cannot cure the deficiencies in MORITA because it discloses temperature sensors associated with various heaters, but not measuring the housing or the pump.  However, MORITA does disclose a temperature sensor measuring the housing.  FORT teaches using temperature sensors in the system to maintain adhesive temperature.  It would then be obvious to one of skill in the art to use the sensor of MORITA in the housing as one of the “various temperature sensors” to maintain the temperature by adjusting the heater settings.  A person of ordinary skill in the art would use all the sensors, those taught in MORITA and FORT, to maintain the viscosity of the adhesive (FORT ¶32).
Applicant argues that the thermo-sensitive cylinder 16 directly measures the temperature of the adhesive and that is not a measurement of the tank itself.  However, measuring the adhesive in the tank does not change the principle of operation as asserted by the applicant.  The combination provides for the input of a temperature from the system to adjust the output of heater setting in the system to maintain a temperature (FORT  ¶32-¶33).  The location of the temperature sensor in the tank measuring the adhesive does not change the operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726